DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS Considered
The information disclosure statement (IDS) submitted on 8/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1 and 10 recite(s) a mental process. The limitations that recites the concept of using a command packet to execute KV transactions covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

	Dependent claims are rejected for depending off independent claims and for reciting the same mental process

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10, 11 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sang-Hoon Kim, Jinhong Kim, Kisik Jeong, Jin-Soo Kim, Transaction Support using Compound Commands in Key-Value SSDs, pages 1-6, captured 3/18/2020, https://www.usenix.org/system/files/hotstorage19-paper-kim.pdf hereinafter referenced as Kim, Blackburn et al. US2003/0074341
Regarding claim 1, Kim teaches: a host device configured to generate a command packet; and 
a KV solid state drive (KV-SSD) configured to receive the command packet from the host device, to detect a KV transaction within the command packet, to identify one or more KV input/output (I/O) requests associated with the KV transaction (Kim see section 2.1 2.2 host post packed command and KVSSD received command from host device merging small I/O requests into a single command set with key value operations)
Kim does not distinctly disclose: including a command handler module and to at least one of i) prepare a new per-transaction index structure or ii) select a pre-existing per-transaction index structure associated with the KV transaction.
However, Blackburn teaches: including a command handler module and to at least one of i) prepare a new per-transaction index structure or ii) select a pre-existing per-transaction index structure associated with the KV transaction. (Blackburn see paragraph 0003 0026 operating system receiving request to insert new key such that key values are entered into level one index or a new level two index)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include insertion of key values based on indices taught by Blackburn for the predictable result of more efficiently processing transactions. 
	
Regarding claim 2, Kim teaches: wherein the command handler module is configured to add the one or more KV I/O requests to the per-transaction index structure.  (Blackburn see paragraph 0003 0004 0031 operating system receiving request to insert new key such that key values are entered into level one index or a new level two index and adds one extra or three I/O operations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include insertion of key values based on indices taught by Blackburn for the predictable result of more efficiently processing transactions.

Regarding claim 3, Kim teaches: wherein the command handler module is configured to remove the one or more KV I/O requests from the per-transaction index structure.  (Blackburn see paragraph 0003 0026 operating system receiving request to insert new key such that key values are entered into level one index or a new level two index and cut back on the number of I/O operations where cutting back on I/O operations reads on removing requests)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include insertion of key values based on indices taught by Blackburn for the predictable result of more efficiently processing transactions.

Regarding claim 10, Kim teaches: receiving, of a KV solid state drive (KV-SSD), a command packet; (Kim see section 2.1 2.2 host post packed command and KVSSD received command from host device)
determining, whether a transaction tag associated with a KV transaction is embedded in the command packet; (Kim see section 5 adding a field specifying operation type)
based on determining that the transaction tag is embedded in the command packet, processing one or more KV I/O requests associated with the KV transaction. (Kim see section 2.1, 2.2, 5 host post packed command and KVSSD received command from host device merging small I/O requests into a single command set with key value operations such that a field is added specifying type of operation where field specifying type of operation reads on tag)
Kim does not distinctly disclose: by the command handler module
However, Blackburn teaches: by the command handler module (Blackburn see paragraph 0003 operating system receiving request)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include insertion of key values based on indices taught by Blackburn for the predictable result of more efficiently processing transactions. 

Regarding claim 11, Kim teaches: receiving, a second command packet; (Kim see abstract, section 2.1 2.2 host post packed command and KVSSD received command from host device merging small I/O requests into a single command set with key value operations known as compound commands where plurality of command reads on second command)
determining, whether the transaction tag associated with the KV transaction is embedded in the second command packet; (Kim see section 2.1, 2.2, 5 host post packed command and KVSSD received command from host device merging small I/O requests into a single command set with key value operations such that a field is added specifying type of operation where field specifying type of operation reads on tag and its existence determines that it is present)
Blackburn teaches: by the command handler module (Blackburn see paragraph 0003 operating system receiving request)
based on determining that the transaction tag is not embedded in the second command packet, processing the one or more KV I/O requests associated with the KV transaction using a (Blackburn see paragraph 0003 0026 operating system receiving request to insert new key such that key values are entered into level one index or a new level two index where no tag mentioned in the process reads on determining no tag)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include insertion of key values based on indices taught by Blackburn for the predictable result of more efficiently processing transactions.

Claim(s) 4, 5 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sang-Hoon Kim, Jinhong Kim, Kisik Jeong, Jin-Soo Kim, Transaction Support using Compound Commands in Key-Value SSDs, pages 1-6, captured 3/18/2020, https://www.usenix.org/system/files/hotstorage19-paper-kim.pdf hereinafter referenced as Kim, Blackburn et al. US2003/0074341 in view of Ajanovic et al. US2008/0109565
	Regarding claim 4, Kim as modified further teaches: KV I/O requests of the per-transaction index structure (Blackburn see paragraph 0003 0026 operating system receiving request to insert new key such that key values are entered into level one index or a new level two index)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include insertion of key values based on indices taught by Blackburn for the predictable result of more efficiently processing transactions.
Kim does not teach: a transaction I/O engine configured to individually process the one or more requests
	However, Ajanovic teaches: a transaction I/O engine configured to individually process the one or more requests (Ajanovic see paragraph 0103 0106-0108 controller hub to re order transactions and gives examples of transactions processed in sequential order)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include ordering transactions as taught by Ajanovic for the predictable result of more efficiently processing transactions.

Regarding claim 5, Kim as modified further teaches: wherein the transaction I/O engine includes a transaction I/O manager configured to send the one or more KV I/O requests from the per-transaction index structure to a device I/O engine of the KV-SSD, and to maintain an order of execution of the one or more KV I/O requests. (Ajanovic see paragraph 0102 0103 0106-0108 I/O module receives transaction in a first order and controller hub to re order transactions and gives examples of transactions processed in sequential order where the requests to be combined with primary and secondary references to teach KV I/O requests from an index)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include ordering transactions as taught by Ajanovic for the predictable result of more efficiently processing transactions.

Claim(s) 6 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sang-Hoon Kim, Jinhong Kim, Kisik Jeong, Jin-Soo Kim, Transaction Support using Compound Commands in Key-Value SSDs, pages 1-6, captured 3/18/2020, https://www.usenix.org/system/files/hotstorage19-paper-kim.pdf hereinafter referenced as Kim, Blackburn et al. US2003/0074341 in view of Ajanovic et al. US2008/0109565 in view of Sarcone US2013/0227301
Regarding claim 6, Kim as modified does not teach: wherein the transaction I/O manager is further configured to send an individual notification to the host device including an individual status of completion of each of the individual one or more KV I/O requests as they are completed.
	Sarcone teaches: wherein the transaction I/O manager is further configured to send an individual notification to the host device including an individual status of completion of each of the individual one or more KV I/O requests as they are completed.  (Sarcone see paragraph 0040 storage device to send notification to device driver upon completion of I/O command where I/O command as modified by primary reference reads on KV I/O request)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include notifications upon completion as taught by Sarcone for the predictable result of having a more efficiently functioning system by informing the user about completed transactions.

Claim(s) 7, 8 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sang-Hoon Kim, Jinhong Kim, Kisik Jeong, Jin-Soo Kim, Transaction Support using Compound Commands in Key-Value SSDs, pages 1-6, captured 3/18/2020, https://www.usenix.org/system/files/hotstorage19-paper-kim.pdf hereinafter referenced as Kim, Blackburn et al. US2003/0074341 in view of Ajanovic et al. US2008/0109565 in view of Perry US7124147
Regarding claim 7, Kim as modified further teaches: complete the processing of the one or more KV I/O requests; 
send a transaction ID associated with the KV transaction to the KV index merger; and (Kim see section 2.1 2.2 host post packed command and KVSSD received command from host device merging small I/O requests into a single command set with key value operations by merging command set operations into a single command with a transaction ID)
wherein the transaction I/O engine includes a KV index merger, and the transaction I/O manager is further configured to: (Ajanovic I/O module in controller hub to received transactions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include ordering transactions as taught by Ajanovic for the predictable result of more efficiently processing transactions.
	Kim does not teach: detect an end flag associated with the one or more requests;
delete the per-transaction index structure based on the transaction ID.
Perry teaches: detect an end flag associated with the one or more requests; (Perry see col.1 lines 60-67 col 2 lines 1-3 content enclosed by end tag)
delete the per-transaction index structure based on the transaction ID.  (Perry see col. 7 lines 27-34 deleting nodes based on unique index numbers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include end tags as taught by Perry for the predictable result of more efficiently processing transactions.

Regarding claim 8, Kim as modified further teaches: further comprising a main KV index structure, wherein the KV index merger is configured to merge, based on the transaction ID, one or more KV pairs associated with the one or more KV I/O requests associated with the KV transaction to the main KV index structure. (Kim see sections 2.1 2.2 3.1 merging multiple I/O operations into a single compound command such that commands have a transaction ID and indexing for each key value operation)

Claim(s) 9 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sang-Hoon Kim, Jinhong Kim, Kisik Jeong, Jin-Soo Kim, Transaction Support using Compound Commands in Key-Value SSDs, pages 1-6, captured 3/18/2020, https://www.usenix.org/system/files/hotstorage19-paper-kim.pdf hereinafter referenced as Kim, Blackburn et al. US2003/0074341 in view of Markus et al. US2013/0019000
Regarding claim 9, Kim as modified does not teach: wherein the host device is configured to at least one of i) commit or ii) rollback the KV transaction
	However, Markus teaches: wherein the host device is configured to at least one of i) commit or ii) rollback the KV transaction. (Markus see paragraph 0069 key value store operation to rollback and or commit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include rollback or commit as taught by Markus for the predictable result of more efficiently processing transactions.

Claim(s) 12 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sang-Hoon Kim, Jinhong Kim, Kisik Jeong, Jin-Soo Kim, Transaction Support using Compound Commands in Key-Value SSDs, pages 1-6, captured 3/18/2020, https://www.usenix.org/system/files/hotstorage19-paper-kim.pdf hereinafter referenced as Kim, Blackburn et al. US2003/0074341 in view of Choy et al. US5551027
	Regarding claim 12, Kim as modified teaches: determining, by the command handler module, whether the KV transaction is a new KV transaction; 
based on determining that the KV transaction is the new KV transaction, creating a new per-transaction index structure, and processing the one or more KV I/0 requests associated with the KV transaction using the new per-transaction index structure; and (Blackburn see paragraph 0003 0026 operating system receiving request to insert new key such that key values are entered into a new created level two index)
 a method of compound commands as taught by Kim to include insertion of key values based on indices taught by Blackburn for the predictable result of more efficiently processing transactions.
	Kim does not teach: based on determining that the KV transaction is not the new KV transaction, selecting a pre-existing per-transaction index structure, and processing the one or more KV I/0 requests associated with the KV transaction using the pre-existing per-transaction index structure
	However, Choy teaches: based on determining that the KV transaction is not the new KV transaction, selecting a pre-existing per-transaction index structure, and processing the one or more KV I/0 requests associated with the KV transaction using the pre-existing per-transaction index structure.  (Choy see col. 20 lines 24-38 current transaction of inserting key values into global index where current transaction reads on no new and modifying primary reference reads on I/O requests)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include inserting keys into index as taught by Choy for the predictable result of more efficiently processing transactions.

Claim(s) 13-15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sang-Hoon Kim, Jinhong Kim, Kisik Jeong, Jin-Soo Kim, Transaction Support using Compound Commands in Key-Value SSDs, pages 1-6, captured 3/18/2020, https://www.usenix.org/system/files/hotstorage19-paper-kim.pdf hereinafter referenced as Kim, Blackburn et al. US2003/0074341 in view of Choy et al. US5551027 in view of Wang et al. US2020/0183905
	Regarding claim 13, Kim does not teach: determining, by the command handler module, whether the KV transaction includes a KV I/0 read request; and 
based on determining that the KV transaction includes the KV I/0 read request, searching for a key in at least one of i) the new per-transaction index structure, or ii) the pre-existing per-transaction index structure.
	However, Wang teaches: determining, by the command handler module, whether the KV transaction includes a KV I/0 read request; and 
based on determining that the KV transaction includes the KV I/0 read request, searching for a key in at least one of i) the new per-transaction index structure, or ii) the pre-existing per-transaction index structure.  (Wang see paragraph 0021 0030 0033 0034 by cloud management module and director module I/O operation performed to read value and searching index for key and storing tuple and key in SST where index and SST read on new and existing indices)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include search for keys as taught by Wang for the predictable result of more efficiently processing transactions.

Regarding claim 14, Kim further teaches: further comprising: responsive to not finding the key in the at least one of i) the new per-transaction index structure, or ii) the pre-existing per-transaction index structure, processing the one or more KV I/0 requests associated with the KV transaction using the main KV index structure (Kim see sections 2.1 2.2 3.1 merging multiple I/O operations into a single compound command such that commands have a transaction ID and indexing for each key value operation where the index is the main index structure and no recitation on finding keys with an index reads on responsive to not finding the key)

Regarding claim 15, Kim further teaches: responsive to finding the key in the at least one of i) the new per-transaction index structure, or ii) the pre-existing per-transaction index structure, adding an entry associated with the one or more KV I/O requests to the at least one of i) the new per-transaction index structure, or ii) the pre-existing per-transaction index structure (Wang see paragraph 0021 0030 0033 0034 by cloud management module and director module I/O operation performed to read value and searching index for key and storing tuple and key in SST where index and SST read on new and existing indices)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include search for keys as taught by Wang for the predictable result of more efficiently processing transactions.
processing the one or more KV I/O requests associated with the KV transaction using the main KV index structure (Kim see sections 2.1 2.2 3.1 merging multiple I/O operations into a single compound command such that commands have a transaction ID and indexing for each key value operation)

Claim(s) 16 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sang-Hoon Kim, Jinhong Kim, Kisik Jeong, Jin-Soo Kim, Transaction Support using Compound Commands in Key-Value SSDs, pages 1-6, captured 3/18/2020, https://www.usenix.org/system/files/hotstorage19-paper-kim.pdf hereinafter referenced as Kim, Blackburn et al. US2003/0074341 in view of Choy et al. US5551027 in view of Wang et al. US2020/0183905 in view of in view of Ajanovic et al. US2008/0109565
	Regarding claim 16, see rejection of claims 4 and 5.

Claim(s) 17-19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sang-Hoon Kim, Jinhong Kim, Kisik Jeong, Jin-Soo Kim, Transaction Support using Compound Commands in Key-Value SSDs, pages 1-6, captured 3/18/2020, https://www.usenix.org/system/files/hotstorage19-paper-kim.pdf hereinafter referenced as Kim, Blackburn et al. US2003/0074341 in view of Choy et al. US5551027 in view of Wang et al. US2020/0183905 in view of in view of Ajanovic et al. in view of in view of Sarcone US2013/0227301 and in view of Perry US7124147
	Regarding claim 17, see rejection of claims 6 and 7

	Regarding claim 18, see rejection of claim 8

Regarding claim 19, Kim as modified further teaches: further comprising providing a notification to the host device including a transaction status of completion associated with the KV transaction.  (Sarcone see paragraph 0040 storage device to send notification to device driver upon completion of I/O command where I/O command as modified by primary reference reads on KV transaction)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include notifications upon completion as taught by Sarcone for the predictable result of having a more efficiently functioning system by informing the user about completed transactions.

Claim(s) 20 and 21 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sang-Hoon Kim, Jinhong Kim, Kisik Jeong, Jin-Soo Kim, Transaction Support using Compound Commands in Key-Value SSDs, pages 1-6, captured 3/18/2020, https://www.usenix.org/system/files/hotstorage19-paper-kim.pdf hereinafter referenced as Kim, Blackburn et al. US2003/0074341 in view of Choy et al. US5551027 in view of Wang et al. US2020/0183905 in view of in view of Ajanovic et al. in view of in view of Sarcone US2013/0227301 and in view of Perry US7124147 in view of in view of Markus et al. US2013/0019000
	Regarding claim 20 see rejection of claim 9

Regarding claim 21 see rejection of claim 9

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153